     Case 3:19-cv-01847-AJB-BGS Document 32 Filed 11/25/20 PageID.416 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    LIBERTY MUTUAL FIRE                          Case No.: 3:19-cv-01847-AJB-BGS
      INSURANCE COMPANY,
12                                                 ORDER DENYING WITHOUT
                                     Plaintiff,    PREJUDICE BOSA DEVELOPMENT
13
      v.                                           CALIFORNIA II, INC.’S MOTION TO
14                                                 DISMISS
      BOSA DEVELOPMENT CALIFORNIA
15    II, INC.; INSURANCE COMPANY OF               (Doc. No. 5)
16    THE STATE OF PENNSYLVANIA,
17                                 Defendants.
18
19         Before the Court is Bosa Development California II, Inc.’s (“Bosa”) motion to
20   dismiss the Complaint. (Doc. No. 5.) On April 3, 2017, Liberty Mutual Fire Insurance
21   Company (“Liberty”) filed a complaint for declaratory relief in this Court against Bosa,
22   ISCOP, and various other defendants, (“Liberty’s Action”, Case No. 17-cv-666). Liberty’s
23   complaint sought a judicial declaration that there were multiple occurrences for which Bosa
24   is liable for under an insurance contract (“Liberty Policy”). That same day, Bosa filed a
25   complaint against Liberty in San Diego Superior Court (“Bosa’s Action”, Case No. 17-cv-
26   00945). Bosa’s complaint includes, among other things, a claim for declaratory relief.
27   Bosa’s Action was then removed to this Court on May 8, 2017. On September 25, 2019,
28   Liberty filed this case against Bosa and ICOSP, seeking monetary relief if it is determined
                                                 1
                                                                             3:19-cv-01847-AJB-BGS
     Case 3:19-cv-01847-AJB-BGS Document 32 Filed 11/25/20 PageID.417 Page 2 of 2



 1   that there was only one occurrence under the Liberty Policy. On August 16, 2019, Liberty
 2   filed a motion for summary judgment in Liberty’s Action, (Case No. 17-cv-666, Doc. No.
 3   156), and Bosa filed a motion for partial summary judgment. The central issue for
 4   determination by the Court was how many “occurrences” arose under the applicable
 5   insurance policy, and accordingly, how many “deductibles” the insured, Bosa is liable for.
 6   The Court granted Liberty’s motion for summary judgment on April 13, 2020. (Case No.
 7   17-cv-666, Doc. No. 199.) On May 12, 2020, Bosa appealed the decision to the Ninth
 8   Circuit, and the appeal is currently pending. (Case No. 17-cv-666, Doc. No. 204.) In light
 9   of the appeal, this Court stayed all matters involving Liberty and Bosa pending resolution
10   of Bosa’s appeal. (Doc. No. 31.) Because the appeal bears directly on Bosa’s pending
11   motion to dismiss, and because the matter is stayed, the Court will DENY WITHOUT
12   PREJUDICE Bosa’s motion to dismiss at this time. Bosa MAY REFILE this motion, as
13   appropriate, pending the Ninth Circuit’s resolution of Bosa’s appeal in Case. No. 17-cv-
14   666, and the lifting of the stay in this matter.
15
16         IT IS SO ORDERED.
17
18   Dated: November 25, 2020
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                            3:19-cv-01847-AJB-BGS
